Citation Nr: 1743103	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-31 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability claimed as chest pain.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a disability claimed as chest pain.  


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 21012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues involving service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2010 rating decision denied the reopening of the claim for service connection for hepatitis C and denied service connection for chest pain; he did not appeal the decision or submit new and material evidence within the appeal period.

2.  The evidence received since the February 2010 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection.


CONCLUSIONS OF LAW

1.  The February 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (12016).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for hepatitis C and chest pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The RO denied the reopening of the claim for service connection for hepatitis C and service connection for chest pain in a February 2010 rating decision.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

The evidence received since the February 2010 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  For example there are letters from Veteran's medical care provider regarding risk factors for hepatitis C, and VA treatment records showing diagnoses of hypertension.  This new evidence raises a reasonable possibility of substantiating the claims.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims for service connection for hepatitis C and chest pain are reopened.  


ORDER

New and material evidence having been received, the claim for service connection for hepatitis C is reopened; to this extent only the claim is granted.  

New and material evidence having been received, the claim for service connection for a disability claimed as chest pain is reopened; to this extent only the claim is granted.  


REMAND

The evidence of record indicates that the Veteran was initially diagnosed with hepatitis C in 2002; however those records have not been obtained.  An effort to obtain the records related to the Veteran's initial diagnosis with hepatitis C must be made.

An August 2012 letter from the Veteran's VA medical care provider states that the Veteran's "only risk factors for exposure to Hepatitis C are related to the military he was a military policeman and had multiple instances of blood exposure when breaking up fights or rendering first aid as part of his duties as MP.  In addition [the Veteran] had blood transfusion prior to 1992 while on active duty at Fort Dix New Jersey.  He denies any other risk factors."  This reported history by the Veteran is questionable.  The Veteran served on active duty from August 1966 to August 1968; service personnel records do not reveal that he served as a military policeman.  Service treatment records do contain a July 1975 enlistment examination report for the National Guard, and June 1980 quadrennial examination report related to Army Reserve Service.  The claim file does not have full records form the National Guard and/or Army Reserve Service.  

Additional attempts to retrieve Reserve/National Guard records along with ordering Compensation and Pension examinations appears warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims for service connection for hepatitis C and chest pain.  Specifically request that the Veteran provide information as to the initial diagnosis of his hepatitis C in 2002.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (See 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  The Veteran should be asked to provide complete information related to his service in the National Guard and/or Army Reserve after he separated from active duty in 1968.  After this information is obtained, the RO should attempt to obtain complete copies of service treatment records and service personnel records related to the Veteran's National Guard and/or Army Reserve service.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (See 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

3.  The Veteran should be afforded a VA examination for his cardiovascular disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state whether the Veteran has a diagnoses of a cardiovascular disorder manifested by chest pain.  

The examiner should also express an opinion whether it is at least as likely as not (50 percent or greater probability) if any current cardiovascular disorder manifested by chest pain is related to his period of active duty from August 1966 to August 1968, or any other confirmed period(s) of active service.  

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  The Veteran should be afforded a VA examination for his hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should obtain a list of risk factors from the Veteran, but is informed that the evidence does not show that the Veteran was a military policeman during active duty or that he received a blood transfusion while he was in the military; private records show that the Veteran reported a post-service history of nasal cocaine use.  Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner express an opinion whether it is at least as likely as not (50 percent or greater probability) if any current hepatitis is related to his period of active duty from August 1966 to August 1968, including any risk factors experienced during that service, or any other confirmed period(s) of active service.  

The supporting rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

5.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


